internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 2-plr-115156-00 date date legend x p this is in reply to a letter dated date requesting a private_letter_ruling that a positive adjustment required by sec_481 of the internal_revenue_code adjustment will not be taken into account to determine whether x meets the gross_income tests of sec_856 and of the code facts this letter relates to private_letter_ruling dated date the prior letter_ruling x is a corporation it own sec_88 of the interests in p a partnership that owns cold storage warehouses x intends to make the election in sec_856 of the code to be treated as a real_estate_investment_trust reit for its taxable_year ending date pursuant to internal_revenue_service audits for the taxable years ending x depreciated some of its assets as personal_property when x transferred those assets to p p continued the depreciation method the prior letter_ruling concludes that the warehouses and certain assets in them are respectively real_property and real_estate_assets for pertinent purposes of sec_856 of the code pursuant to revproc_99_49 1999_52_irb_725 modified by revrul_2000_4 i r b modified by revrul_2000_7 2000_9_irb_712 modified by revproc_2000_22 2000_20_irb_1008 x and p have filed forms to automatically change their method of depreciating certain assets from personal_property to nonresidential_real_property the automatic method change will result in a positive adjustment that will be includible in taxable_income over a period of four taxable years plr-115156-00 x and p request a ruling on the effect of the adjustment for purposes of the gross_income tests contained in sec_856 and of the code applicable law and analysis revproc_99_49 allows an automatic change in method_of_accounting for the items listed in the appendix thereto under sec_481 of the code a taxpayer that changes a method_of_accounting takes into account necessary adjustments in computing its taxable_income under sec_1_481-1 of the income_tax regulations a adjustment must be properly taken into account for purposes of computing gross_income_adjusted gross_income or taxable_income in determining the amount of any item of gain loss deduction or credit that depends on gross_income_adjusted gross_income or taxable_income sec_856 of the code defines the term real_estate_investment_trust reit sec_856 provides that a reit must derive at least of its gross_income from particular sources and sec_856 provides that a reit must derive of its gross_income from particular sources under sec_1_856-2 of the regulations for purposes of both the numerator and denominator in the computation of the and ratios the term gross_income has the same meaning as that term has under sec_61 and the regulations thereunder thus for example a loss from the sale of an asset does not enter into the computation of the ratio the legislative_history underlying the tax treatment of reits indicates that the central concern behind the gross_income restrictions is that a reit’s gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite c b pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business the legislative_history also indicates that congress intended to equate the tax treatment of reits with the treatment accorded to regulated_investment_companies rics in revrul_64_247 1964_2_cb_179 a ric recovered excess management fees from its investment manager the recovery was made as a result of legal action brought against the company’s former officers and directors who had owned the investment manager in revrul_74_248 1974_1_cb_167 a ric’s former investment_advisor paid the company an amount the advisor had improperly received for assigning its advisory contract the payment was made pursuant to a settlement agreement that was reached after the company’s shareholders filed a derivative action against the investment_advisor in both rulings the amounts in question were includible in gross plr-115156-00 income under sec_61 of the code those amounts were not however income from sources that at the time the rulings were published were described in sec_851 of the code the rulings hold nevertheless that the companies’ inclusion of the amounts in gross_income did not cause the companies to fail to meet the definition of a ric contained in sec_851 provided the companies in all other respects qualified for ric status for the tax_year in question revrul_64_247 and revrul_74_248 were rendered obsolete in part for purposes of sec_851 by revrul_92_56 c b which holds that if in the normal course of its business a ric receives a reimbursement from its investment_advisor and the reimbursement is included in the ric’s gross_income the reimbursement is qualifying_income under sec_851 although revrul_92_56 provides that the prior revenue rulings are in part obsolete those revenue rulings remain instructive in determining whether the inclusion of the adjustment should cause x to be disqualified from reit status similarly in the present situation the sec_481 adjustment should not affect x’s status as a reit conclusion the adjustment in the instant case will not be taken into account to determine whether x meets the gross_income tests of sec_856 and of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely acting associate chief_counsel financial institutions products by william e coppersmith chief branch
